Exhibit 10.2

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of November 22, 2005

 

among

 

The Pantry, Inc.,

 

Kangaroo, Inc.,

 

R.&H. Maxxon, Inc.,

 

and

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

and

 

Wachovia Capital Markets, LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement is made and entered into this 22nd day of
November, 2005, among The Pantry, Inc., a Delaware corporation (the “Company”),
Kangaroo, Inc. and R.&H. Maxxon, Inc. (collectively, the “Guarantors”), and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wachovia Capital Markets,
LLC (collectively, the “Initial Purchasers”).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of
November 16, 2005, among the Company, the Guarantors and the Initial Purchasers
(the “Purchase Agreement”). The Purchase Agreement provides for (1) the sale by
the Company to the Initial Purchasers of an aggregate of $135,000,000 principal
amount at maturity of the Company’s 3.00% Senior Subordinated Convertible Notes
due 2012 ($150,000,000 principal amount at maturity if the Initial Purchasers
exercise their option in full) (collectively, the “Securities”) and (2) the sale
by the Guarantors to the Initial Purchasers of their guarantees of the Company’s
Securities (the “Guarantees”). In order to induce the Initial Purchasers to
enter into the Purchase Agreement, the Company and the Guarantors have agreed to
provide to the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement. The execution of this Agreement
is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1. Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.

 

“1939 Act” shall mean the Trust Indenture Act of 1939, as amended from time to
time.

 

“Additional Interest” shall have the meaning set forth in Section 2.4 herein.

 

“Agreement” shall mean this Registration Rights Agreement, as it may be amended,
modified or supplemented from time to time in accordance with the terms thereof.

 

“Closing Date” shall mean the Closing Time as defined in the Purchase Agreement.

 

“Common Stock” shall mean any shares of common stock, $.01 par value, of the
Company.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

 

“Effectiveness Period” shall have the meaning set forth in Section 2.1(b)
herein.

 

“Free Writing Prospectus” shall have the meaning set forth in Rule 405 of the
1933 Act.

 

1



--------------------------------------------------------------------------------

“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble and
shall also include any Guarantor’s successors.

 

“Holder” shall mean an Initial Purchaser, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become owners, beneficial or otherwise, of Registrable
Securities under the Indenture.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
November 22, 2005, among the Company, the Guarantors and Wachovia Bank, National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.

 

“Initial Purchaser” or “Initial Purchasers” shall have the meaning set forth in
the preamble.

 

“Majority Holders” shall mean Holders holding over 50% of the aggregate
principal amount at maturity of Securities outstanding; provided that, for
purposes of this definition, (1) a Holder of shares of Common Stock that
constitutes Registrable Securities which were issued upon conversion of
Securities shall be deemed to hold an aggregate principal amount at maturity of
Securities (in addition to the principal amount at maturity of any Securities
held by such Holder) equal to the principal amount at maturity of Securities
which were converted into such shares of Common Stock and (2) such Securities
which were converted into such shares of Common Stock shall be deemed to be
outstanding; provided, further, that whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any Affiliate (as defined in the
Indenture) of the Company shall be disregarded in determining whether such
consent or approval was given by the Holders of such required percentage amount.

 

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein or deemed to be incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Questionnaire” shall have the meaning set forth in Section 2.1(d) herein.

 

“Registrable Securities” shall mean all or any of the Securities issued from
time to time under the Indenture in registered form, and the shares of Common
Stock issued or issuable upon conversion of such Securities; provided, however,
that any such Securities and shares of Common Stock issued or issuable upon
conversion of such Securities shall cease to be Registrable Securities when
(i) a Shelf Registration Statement with respect to such Securities and shares of
Common Stock issued or issuable upon conversion of such Securities shall have
been declared effective under the 1933 Act and such Securities and shares of
Common Stock issued or issuable upon conversion of such Securities shall have
been disposed of pursuant to such Shelf Registration Statement, (ii) such
Securities and shares of Common

 

2



--------------------------------------------------------------------------------

Stock issued or issuable upon conversion of such Securities have been sold to
the public pursuant to Rule l44 (or any similar provision then in force, but not
Rule 144A) under the 1933 Act, (iii) such Securities and shares of Common Stock
issued or issuable upon conversion of such Securities shall have ceased to be
outstanding or (iv) such Securities and shares of Common Stock issued or
issuable upon conversion of such Securities may be sold or transferred, other
than by the Company’s Affiliates, pursuant to Rule 144(k) (or any similar
provision then in force) under the 1933 Act.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement, whether
or not a Shelf Registration Statement becomes effective, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. (the “NASD”) registration and filing fees, including, if
applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained by any holder of Registrable
Securities in accordance with the rules and regulations of the NASD, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws and compliance with the rules of the NASD, (iii) all expenses
of the Company and the Guarantors in preparing or assisting in preparing, word
processing, printing and distributing any Shelf Registration Statement, any
Prospectus, any amendments or supplements thereto, any securities sales
agreements and other documents relating to the performance of and compliance
with this Agreement, (iv) all fees and expenses incurred in connection with the
listing, if any, of any of the Registrable Securities on any securities exchange
or exchanges, (v) all rating agency fees, (vi) the fees and disbursements of
counsel for the Company and the Guarantors and of the independent public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, (vii) the reasonable fees and expenses of the Trustee and its
counsel and of the registrar and transfer agent for the Common Stock, (viii) the
reasonable fees and expenses up to $25,000 of one counsel to the Holders in
connection with the Shelf Registration, blue sky qualification of the
Registrable Securities and any filings with the NASD, which counsel shall be
Fried, Frank, Harris, Shriver & Jacobson LLP or such other counsel as may be
selected by the Majority Holders, and (ix) any fees and expenses of any special
experts retained by the Company and the Guarantors in connection with any Shelf
Registration Statement, but excluding any underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2.1
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.1 of this Agreement which
covers any of the Registrable Securities (including without limitation all
Registrable Securities where Holders thereof have requested such Securities to
be included in the Shelf Registration Statement) on an appropriate form under
Rule 415 under the 1933 Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference therein
or deemed to be incorporated by reference therein.

 

“Suspension Period” shall have the meaning set forth in Section 2.5 herein.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

3



--------------------------------------------------------------------------------

2. Registration Under the 1933 Act.

 

2.1 Shelf Registration.

 

(a) The Company and the Guarantors shall, at their cost, no later than 90 days
after the Closing Date, file with the SEC, and thereafter shall use reasonable
best efforts to cause to be declared effective as promptly as practicable but no
later than 210 days after the Closing Date, a Shelf Registration Statement on
Form S-3 or other appropriate form relating to the offer and sale of the
Registrable Securities by the Holders that have provided the information
pursuant to Section 2.1(d).

 

(b) The Company and the Guarantors shall, at their cost, use their reasonable
best efforts, subject to Section 2.5, to keep the Shelf Registration Statement
continuously effective, supplemented and amended in order to permit the
Prospectus forming part thereof to be usable by Holders for a period of two
years from the date the Shelf Registration Statement is declared effective by
the SEC, or for such shorter period that will terminate when all Registrable
Securities covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement or cease to be outstanding or otherwise to
be Registrable Securities (the “Effectiveness Period”).

 

(c) Notwithstanding any other provisions hereof, the Company and the Guarantors
shall use their reasonable best efforts to ensure that (i) any Shelf
Registration Statement and any amendment thereto and any Prospectus forming part
thereof and any supplement thereto complies in all material respects with the
1933 Act and the rules and regulations thereunder, (ii) any Shelf Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) any Prospectus forming part of any Shelf Registration Statement, and
any supplement to such Prospectus (as amended or supplemented from time to
time), does not include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(d) Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Shelf
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a notice and questionnaire in the form attached as Annex A to the
Offering Memorandum (the “Questionnaire”) and such other information in writing
as the Company may reasonably request in writing for use in connection with the
Shelf Registration Statement or Prospectus included therein and in any
application to be filed with or under state securities laws. In order to be
named as a selling securityholder in the Prospectus at the time of effectiveness
of the Shelf Registration Statement, each Holder must, before the effectiveness
of the Shelf Registration Statement and no later than the 20th day after the
issuance of a press release by the Company announcing the initial filing of the
Shelf Registration Statement (or the filing of the first amendment to the Shelf
Registration Statement in the event the Company promptly files the Shelf
Registration Statement following the date of this Agreement), furnish the
completed Questionnaire and such other information that the Company may
reasonably request in writing, if any, to the Company in writing and the Company
will include the information from the completed Questionnaire and such other
information, if any, in the Shelf Registration Statement and the Prospectus in a
manner so that upon effectiveness of the Shelf Registration Statement the Holder
will be permitted to deliver the Prospectus to purchasers of the Holder’s
Registrable Securities. In connection with all such written requests for
information from Holders of Registrable Securities, the Company must notify such
Holders of the requirements in the prior sentence.

 

From and after the date that the Registration Statement is first declared
effective by the SEC, upon receipt of a completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, the
Company and the Guarantors will use their reasonable best efforts, but in

 

4



--------------------------------------------------------------------------------

any event within 20 Business Days of such receipt, to file any amendments or
supplements to the Shelf Registration Statement necessary for such Holder to be
named as a selling securityholder in the Prospectus contained therein to permit
such Holder to deliver the Prospectus to purchasers of the Holder’s Securities
(subject to the Company’s and the Guarantors’ right to suspend the Shelf
Registration Statement as described in Section 2.5 below) and, if the Company
files a post-effective amendment to the Shelf Registration Statement, use its
reasonable best efforts to cause such post-effective amendment to be declared
effective as promptly as reasonably practicable, provided that if under
applicable law the Company has more than one option as to the type or manner of
making any such filing, it make the required filing or filings in the manner or
of the type that is reasonable expected to result in the earliest availability
of the Prospectus for making resales of Registrable Securities. The Shelf
Registration Statement shall include the disclosures required by Rule 430B of
the 1933 Act in order to enable the Company and the Guarantors to add selling
securityholders onto the Shelf Registration Statement pursuant to the filing of
prospectus supplements. The Company and the Guarantors shall not be required to
file more than one post-effective amendment to the Shelf Registration Statement
in any calendar quarter for all such Holders.

 

Holders that do not deliver a completed written Questionnaire and such other
information, as provided for in this Section 2.1(d), will not be named as
selling securityholders in the Prospectus. Each Holder named as a selling
securityholder in the Prospectus agrees to promptly furnish to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by the Holder not materially misleading and any other
information regarding such Holder and the distribution of such Holder’s
Registrable Securities as the Company may from time to time reasonably request
in writing.

 

(e) Each Holder agrees not to sell any Registrable Securities pursuant to the
Shelf Registration Statement without delivering, or causing to be delivered, a
Prospectus to the purchaser thereof to the extent required by law.

 

The Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company and the Guarantors, if
required by the 1933 Act, and to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after its being
used or filed with the SEC.

 

2.2 Expenses. The Company and the Guarantors shall pay all Registration Expenses
in connection with the registration pursuant to Section 2.1. Each Holder shall
pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

 

2.3 Effectiveness. A Shelf Registration Statement pursuant to Section 2.1 hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC; provided, however, that if, after it has been declared
effective, the offering of Registrable Securities pursuant to a Shelf
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Shelf Registration Statement will be deemed not to have been effective during
the period of such interference, until the offering of Registrable Securities
pursuant to such Shelf Registration Statement may legally resume.

 

2.4 Interest. In the event that (a) a Shelf Registration Statement is not filed
with the SEC on or before the 90th calendar day following the Closing Date,
(b) a Shelf Registration Statement is not declared effective on or prior to the
210th calendar day following the Closing Date, (c) after effectiveness, subject
to Section 2.5, the Shelf Registration Statement fails to be effective or usable
by the Holders

 

5



--------------------------------------------------------------------------------

without being succeeded within five business days by a post-effective amendment
or a report filed with the SEC pursuant to the 1934 Act that cures the failure
to be effective or usable or (d) the Shelf Registration Statement is unusable by
the Holders for any reason, and the aggregate number of days in any consecutive
three-month or twelve-month period for which the Shelf Registration Statement
shall not be usable exceeds the Suspension Period (as defined in Section 2.5
hereof) (each such event being a “Registration Default”), additional interest
(“Additional Interest”) will accrue at a rate per annum of one-quarter of one
percent (0.25%) of the principal amount of the Securities for the first 90-day
period from the day following the Registration Default, and thereafter at a rate
per annum of one-half of one percent (0.50%) of the principal amount of the
Securities, provided that in no event shall Additional Interest accrue at a rate
per annum exceeding one half of one percent (0.50%) of the issue price of the
Securities. Upon the cure of all Registration Defaults then continuing, the
accrual of Additional Interest will automatically cease and the interest rate
borne by the Securities will revert to the original interest rate at such time.
Additional Interest shall be computed based on the actual number of days elapsed
in each 90-day period in which the Shelf Registration Statement is not effective
or is unusable. Holders who have converted Securities into Common Stock will not
be entitled to receive any Additional Interest with respect to such Common Stock
or the issue price of the Securities converted.

 

The Company and the Guarantors shall notify the Trustee within ten business days
after each and every date on which an event occurs in respect of which
Additional Interest is required to be paid. Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable semiannual interest payment
date, immediately available funds in sums sufficient to pay the Additional
Interest then due. The Additional Interest due shall be payable on each interest
payment date to the record Holder of Registrable Securities entitled to receive
the interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the Registration Default to but excluding the day on
which the Registration Default is cured.

 

A Registration Default under clause (a) above shall be cured on the date that
the Registration Statement is filed with the SEC. A Registration Default under
clause (b) above shall be cured on the date that the Registration Statement is
declared effective by the SEC. A Registration Default under clauses (c) or
(d) above shall be cured on the date an amended Registration Statement is
declared effective by the SEC or the Company and the Guarantors otherwise
declare the Registration Statement and the Prospectus useable, as applicable.
The Company and the Guarantors will have no liabilities for monetary damages
with respect to any Registration Default for which Additional Interest is
expressly provided for herein.

 

All obligations of the Company and the Guarantors set forth in this Section 2.4
that are outstanding with respect to any Registrable Securities at the time such
Securities cease to be Registrable Securities shall survive until such time as
all obligations with respect to such Securities have been satisfied in full.

 

The Company and the Guarantors agree with the Initial Purchasers and for the
benefit of the Holders that the Additional Interest provided for in this
Section 2.4 constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities and do not constitute a penalty.

 

2.5 Suspension. The Company and the Guarantors may suspend the use of any
Prospectus, without incurring or accruing any obligation to pay Additional
Interest pursuant to Section 2.4 hereof, for a period not to exceed 30 calendar
days in any three-month period, or an aggregate of 90 calendar days in any
twelve-month period (each, a “Suspension Period”), if the Board of Directors of
the Company shall have determined in good faith that because of valid business
reasons (not including avoidance of the Company’s and the Guarantors’
obligations hereunder), including without limitation proposed or pending
corporate developments and similar events or because of filings with the SEC, it
is in the best interests of

 

6



--------------------------------------------------------------------------------

the Company and the Guarantors to suspend such use, and prior to suspending such
use the Company provides the Holders with written notice of such suspension,
which notice need not specify the nature of the event giving rise to such
suspension. Each Holder shall keep confidential any communications received by
it from the Company regarding the suspension of the use of the Prospectus,
except as required by applicable law.

 

3. Registration Procedures.

 

In connection with the obligations of the Company and the Guarantors with
respect to the Shelf Registration, the Company and the Guarantors shall:

 

(a) prepare and file with the SEC a Shelf Registration Statement, within the
relevant time period specified in Section 2, on Form S-3 or another appropriate
form under the 1933 Act, which form (i) shall be selected by the Company,
(ii) shall be available for the sale of the Registrable Securities by the
selling Holders thereof, (iii) shall comply as to form in all material respects
with the requirements of the applicable form and include or incorporate by
reference all financial statements required by the SEC to be filed therewith or
incorporated by reference therein, and (iv) shall comply in all material
respects with the applicable requirements of Regulation S-T under the 1933 Act,
if any, and use reasonable best efforts to cause such Shelf Registration
Statement to become effective and remain effective in accordance with Section 2
hereof;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Shelf Registration Statement as may be necessary under applicable law to
keep the Shelf Registration Statement effective for the Effectiveness Period,
subject to Section 2.5; and cause each Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provision then in force) under the 1933 Act and comply
during the Effectiveness Period with the provisions of the 1933 Act, the 1934
Act and the rules and regulations thereunder required to enable the disposition
of all Registrable Securities covered by the Shelf Registration Statement in
accordance with the intended method or methods of distribution by the selling
Holders thereof;

 

(c) upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (x) to contain a material
misstatement or omission or (y) not to be effective and usable for resale of
Registrable Securities for any reason during the Effectiveness Period, obtain
the prompt withdrawal of any order suspending the effectiveness thereof, shall
file promptly, and in any event within five business days, subject to
Section 2.5, an appropriate amendment to the Shelf Registration Statement, or
file a report with the SEC pursuant to Section 13, 14 or 15(d) of the 19334 Act,
in the case of clause (x), correcting any such misstatement or omission, and, in
the case of either clause (x) or (y), use its reasonable best efforts to cause
such amendment to be declared effective and the Shelf Registration Statement and
the related Prospectus to become usable for resale of Registrable Securities
during the Effectiveness Period as soon as practicable thereafter;

 

(d) (i) notify each Holder of Registrable Securities of the filing, by issuing a
press release, of a Shelf Registration Statement with respect to the Registrable
Securities; (ii) furnish to each Holder of Registrable Securities that has
provided the information required by Section 2.1(d) and to each underwriter of
an underwritten offering of Registrable Securities, if any, without charge, as
many copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
underwriter may reasonably request, including financial statements and schedules
and, if the Holder so requests, all exhibits in order to facilitate the
unrestricted sale or other disposition of the Registrable Securities; and
(iii) subject to Section 2.5 hereof and to any notice by the Company in
accordance with Section 3(f) hereof of the existence of any fact of the kind
described in Sections 3(f)(ii), (iii), (iv), (v) or (vi) hereof, hereby consent
to the use of the Prospectus or

 

7



--------------------------------------------------------------------------------

any amendment or supplement thereto by each of the selling Holders of
Registrable Securities that has provided the information required by
Section 2.1(d) and each of the underwriters, if any, in connection with the
offering and sale of the Registrable Securities;

 

(e) use reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by a Shelf
Registration Statement and each underwriter of an underwritten offering of
Registrable Securities shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder and underwriter to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by such Holder; provided, however, that the
Company and the Guarantors shall not be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), or (ii) take any
action which would subject it to general service of process or taxation in any
such jurisdiction where it is not then so subject;

 

(f) notify promptly each Holder of Registrable Securities under a Shelf
Registration that has provided the information required by Section 2.1(d) and,
if requested by such Holder, confirm such advice in writing promptly (i) when
the Shelf Registration Statement has become effective and when any
post-effective amendments thereto became effective, (ii) of any request by the
SEC or any other federal or state governmental authority for post-effective
amendments and supplements to a Shelf Registration Statement or Prospectus or
for additional information relating thereto, (iii) of the issuance by the SEC or
any other federal or state governmental authority of any stop order or
injunction suspending the effectiveness or enjoining the use of a Shelf
Registration Statement or any Prospectus or the initiation of any proceedings
for that purpose, (iv) of the existence of any fact or the happening of any
event during the Effectiveness Period which makes any statement of a material
fact made in such Shelf Registration Statement or the related Prospectus untrue
or which requires the making of any changes in such Shelf Registration Statement
or Prospectus in order to make the statements therein not misleading, (v) of the
receipt by the Company or any Guarantor of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (vi) of any determination by the Company and the Guarantors that a
post-effective amendment to such Shelf Registration Statement would be
appropriate;

 

(g) furnish one counsel for the Holders of Registrable Securities copies of any
comment letters received from the SEC or any other request by the SEC or any
state securities authority for amendments or supplements to a Shelf Registration
Statement and Prospectus or for additional information;

 

(h) use reasonable best efforts to obtain the withdrawal of any order suspending
the effectiveness of a Shelf Registration Statement at the earliest possible
moment, and if at any time any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Registrable Securities under state securities or blue sky
laws, use reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible moment;

 

(i) furnish to each Holder of Registrable Securities that has provided the
information required by Section 2.1(d), and each underwriter, if any, without
charge, at least one conformed copy of the Shelf Registration Statement, as
first filed with the SEC, and any amendment thereto, including documents
incorporated by reference therein or exhibits thereto as such Person may request
in writing;

 

(j) cooperate with the selling Holders of Registrable Securities and the
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (other than as required by applicable law); and enable such

 

8



--------------------------------------------------------------------------------

Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
or the underwriters, if any, may reasonably request at least three business days
prior to the closing of any sale of Registrable Securities;

 

(k) upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(f)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use reasonable best
efforts to prepare a supplement or post-effective amendment to the Shelf
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or will
remain so qualified (at such time as such public disclosure is otherwise made or
the Company and the Guarantors determine that such disclosure is not necessary,
in each case to correct any misstatement of a material fact or to include any
omitted material fact, the Company and the Guarantors agree promptly to notify
each Holder of such determination and to furnish each Holder such number of
copies of the Prospectus as amended or supplemented, as such Holder may
reasonably request);

 

(l) no less than three business days prior to the filing of any Shelf
Registration Statement, any Prospectus, any amendment to a Shelf Registration
Statement or amendment or supplement to a Prospectus (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), provide copies of such document to the Initial Purchasers on
behalf of such Holders;

 

(m) provide CUSIP numbers for all Registrable Securities not later than the
effective date of the Shelf Registration Statement and provide the Trustee with
printed certificates for the Registrable Securities and Holders of Common Stock
that are Registrable Securities with certificates for Common Stock, in each case
in a form eligible for deposit with the Depositary;

 

(n) (i) cause the Indenture to be qualified under the 1939 Act in connection
with the registration of the Registrable Securities not later than the effective
date of the Shelf Registration Statement, (ii) cooperate with the Trustee and
the Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the 1939 Act, and
(iii) execute, and use reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes, and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 

(o) enter into such customary agreements and take all other customary and
appropriate actions in order to expedite or facilitate the disposition of such
Registrable Securities including but not limited to:

 

(i) obtain opinions of counsel to the Company and the Guarantors and updates
thereof addressed to each selling Holder and the underwriters, if any, covering
the matters set forth in the opinion of such counsel delivered on the Closing
Date;

 

(ii) obtain “comfort” letters and updates thereof from the Company’s and the
Guarantors’ independent certified public accountants (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements are,
or are required to be, included in the Shelf Registration Statement) addressed
to the underwriters, if any, and use reasonable efforts to have such letter
addressed to the selling Holders of Registrable Securities (to the extent
consistent with

 

9



--------------------------------------------------------------------------------

Statement on Auditing Standards No. 72 of the American Institute of Certified
Public Accounts), such letters substantially in the form and covering the
matters covered in the comfort letter delivered on the Closing Date; and

 

(iii) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions.

 

The above shall be done solely in connection with the underwritten offering of
Registrable Securities off of such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
reasonably requested by any of the parties thereto;

 

(p) if reasonably requested in connection with a disposition of Registrable
Securities, make available for inspection during business hours by
representatives of the Holders of the Registrable Securities, any underwriters
participating in any disposition pursuant to a Shelf Registration Statement, and
any counsel or accountant retained by any of the foregoing, all financial and
other records, pertinent corporate documents and properties of the Company and
the Guarantors reasonably requested by any such persons, and cause the
respective officers, directors, employees, and any other agents of the Company
and any Guarantor to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Shelf Registration Statement, and make such representatives of the Company and
the Guarantors available for discussion of such documents as shall be reasonably
requested by the Initial Purchasers, in each case as is customary for “due
diligence” investigations; provided that, to the extent the Company, in its
reasonable discretion, agrees to disclose non-public information, such
information shall be kept confidential by the recipient thereof and shall be
used solely for the purposes of exercising rights under this Agreement and such
person shall not engage in trading any securities of the Company until such
material non-public information becomes properly publicly available, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Registration Statement or the use of any Prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person or (iv) such information becomes available to any such person from a
source other than the Company and such source is not bound by a confidentiality
agreement, and provided further, that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all Holders and the other parties entitled thereto by special counsel to the
Holders;

 

(q) a reasonable time prior to filing the Shelf Registration Statement, any
Prospectus forming a part thereof, any amendment to the Shelf Registration
Statement or amendment or supplement to such Prospectus (other than amendments
and supplements that do nothing more than name Holders and provide information
with respect thereto), provide copies of such document to the Holders of
Registrable Securities that have provided the information required by
Section 2.1(d), to the Initial Purchasers, to special counsel for the Holders
and to the underwriter or underwriters of an underwritten offering of
Registrable Securities, if any, make such changes in any such document prior to
the filing thereof as the Initial Purchasers, the counsel to the Holders or the
underwriter or underwriters reasonably request within three business days of
delivery of such copies and not file any such document in a form to which the
Majority Holders, the Initial Purchasers on behalf of the Holders of Registrable
Securities, special counsel for the Holders of Registrable Securities or any
underwriter shall not have previously been advised and furnished a copy of or to
which the Majority Holders, the Initial Purchasers on behalf of the Holders of

 

10



--------------------------------------------------------------------------------

Registrable Securities, counsel to the Holders of Registrable Securities or any
underwriter shall reasonably object within three business days of delivery of
such copies, and make the representatives of the Company and the Guarantors
available for discussion of such document as shall be reasonably requested by
the Holders of Registrable Securities, the Initial Purchasers on behalf of such
Holders, counsel for the Holders of Registrable Securities or any underwriter;

 

(r) if requested by any selling Holder or the underwriters, if any, incorporate
in the Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holder
or underwriter, if any, may reasonable request to have included therein with
respect to the name or names of such selling Holder, the number of shares of
Common Stock or principal amount of Securities owned by such Holder, the plan of
distribution of the Registrable Securities (as required by Item 508 of
Regulation S-K), the principal amount of Securities or number of shares of
Common Stock being sold, the purchase price being paid therefor, and any other
terms of the offering of the Registrable Securities to be sold in such offering;

 

(s) use reasonable best efforts to cause all Registrable Securities to be listed
on any securities exchange or inter-dealer quotation system on which similar
debt securities issued by the Company are then listed if requested by the
Majority Holders or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

 

(t) if the Securities are rated, use reasonable best efforts to cause the
Registrable Securities to be rated by the appropriate rating agencies;

 

(u) otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

 

(v) cooperate and assist in any filings required to be made with the NASD and in
the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of the NASD).

 

Without limiting Section 2.1(d), the Company and the Guarantors may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company and the Guarantors
such information regarding the Holder and the proposed distribution by such
Holder of such Registrable Securities as the Company and the Guarantors may from
time to time reasonably request in writing.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(f)(ii), (iii), (iv), (v) or (vi) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus
included in the Shelf Registration Statement until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 3(k)
hereof or written notice from the Company that the Shelf Registration Statement
is again effective and no amendment or supplement is needed, and, if so directed
by the Company, such Holder will deliver to the Company (at its expense) all
copies in such Holder’s possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

In the event that a Registration Default has occurred and is continuing, the
Company and the Guarantors shall not file any Registration Statement with
respect to any securities (within the meaning of Section 2(1) of the 1933 Act)
of the Company or any of its subsidiaries other than Registrable Securities.

 

11



--------------------------------------------------------------------------------

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company. No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

4. Indemnification; Contribution. (a) The Company and the Guarantors agree to
indemnify and hold harmless the Initial Purchasers, each Holder, each Person who
participates as an underwriter (any such Person being an “Underwriter”) and each
Person, if any, who controls any Initial Purchaser, Holder or Underwriter within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as
follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Shelf Registration Statement (or any amendment
or supplement thereto) pursuant to which Registrable Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Prospectus (or any amendment or supplement thereto) or any
Free Writing Prospectus or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or arising out of
any material misstatement or omission in the information conveyed to an investor
at the time it made its investment decision;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 4(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii) against any and all out of pocket expense whatsoever, as incurred
(including the fees and disbursements of counsel chosen by any indemnified
party), reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company and the
Guarantors by or on behalf of any Holder or Underwriter expressly for use in a
Shelf Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto) or any Free Writing Prospectus; provided,
further, that this indemnity provision shall not apply to any loss, liability,
claim, damage or expense if the Company has complied with its legal and
contractual obligations

 

12



--------------------------------------------------------------------------------

to provide a Prospectus to each Holder and the Holder fails to deliver at or
prior to the written confirmation of sale the most recent Prospectus furnished
to such Holder by the Company and such Prospectus, as amended or supplemented as
of the time of such confirmation of sale, would have corrected such untrue
statement or omission or alleged untrue statement or omission of a material fact
and delivery thereof was required by law.

 

(b) Each Holder severally, but not jointly, agrees to indemnify and hold
harmless the Company and the Guarantors, the Initial Purchasers, each
Underwriter and the other selling Holders, and each of their respective
directors and officers, and each Person, if any, who controls the Company or any
Guarantor , the Initial Purchasers, any Underwriter or any other selling Holder
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
against any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 4(a) hereof, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Shelf Registration Statement (or any amendment thereto) or any
Prospectus included therein (or any amendment or supplement thereto) or any Free
Writing Prospectus in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by or on behalf of such
Holder expressly for use in the Shelf Registration Statement (or any amendment
thereto) or such Prospectus (or any amendment or supplement thereto) or any Free
Writing Prospectus; provided, however, that no such Holder shall be liable for
any claims hereunder in excess of the amount of net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Shelf
Registration Statement.

 

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 4(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

13



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect (i) the
relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party on the other from the registration of the Registrable
Securities pursuant to the Shelf Registration Statement, or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
indemnifying party or parties on the one hand and the indemnified party or party
on the other hand in connection with the statements or omissions which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

The relative benefits received by the Company and the Guarantors on the one hand
and by the Holders and the Initial Purchasers on the other hand shall be deemed
to be in the same respective proportions as the total net proceeds for the
offering of the Registrable Securities (before deducting expenses) received by
the Company and the Guarantors and the total Initial Purchasers’ discount
received by the Initial Purchasers bear to the initial issue price of $1,000
aggregate principal amount at maturity of the Registrable Securities.

 

The relative fault of the Company and the Guarantors on the one hand and the
Holders and the Initial Purchasers on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Guarantors, the
Holders or the Initial Purchasers and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company, the Guarantors, the Holders and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 4
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 4. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 4 shall be deemed to include any out-of-pocket legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.

 

Notwithstanding the provisions of this Section 4, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities sold by it were offered exceeds the amount of any
damages which such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls an Initial
Purchaser or Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser or Holder, and each director of the Company or any Guarantor,
and each Person, if any, who controls the Company or any Guarantor within the
meaning of Section 15 of

 

14



--------------------------------------------------------------------------------

the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Schedule A to
the Purchase Agreement and not joint.

 

5. Miscellaneous.

 

5.1 Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, the Company
covenants that it will file the reports required to be filed by it under
Section 13(a) or 15(d) of the 1934 Act and the rules and regulations adopted by
the SEC thereunder. If the Company ceases to be so required to file such
reports, the Company covenants that it will upon the request of any Holder of
Registrable Securities (a) make publicly available such information as is
necessary to permit sales pursuant to Rule 144 under the 1933 Act, (b) deliver
such information to a prospective purchaser as is necessary to permit sales
pursuant to Rule 144A under the 1933 Act and take such further action as any
Holder of Registrable Securities may reasonably request for such purpose, and
(c) take such further action that is reasonable in the circumstances, in each
case, to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (ii) Rule 144A under the 1933 Act,
as such Rule may be amended from time to time, or (iii) any similar rules or
regulations hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 5.1 shall be deemed to require the
Company to register any of its securities (other than the Common Stock) under
the 1934 Act.

 

5.2 No Inconsistent Agreements. The Company and the Guarantors have not entered
into and the Company and the Guarantors will not after the date of this
Agreement enter into any agreement which is inconsistent with the rights granted
to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof. The rights granted to the Holders
hereunder do not and will not for the term of this Agreement in any way conflict
with the rights granted to the holders of any of the Company’s or any
Guarantors’ other issued and outstanding securities under any such agreements.

 

5.3 Adjustments Affecting Registrable Securities. The Company and the Guarantors
shall not, directly or indirectly, intentionally take any action with respect to
the Registrable Securities as a class that would adversely affect the ability of
the Holders of Registrable Securities to include such Registrable Securities in
a registration undertaken pursuant to this Agreement.

 

5.4 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority of the outstanding Registrable Securities (with
Holders of Securities deemed to be the Holders, for purposes of this
Section 5.4, of the number of outstanding shares of Common Stock into which such
Registrable Securities are or could be convertible on the date that consent
would be required) affected by such amendment, modification, supplement, waiver
or departure. Notwithstanding the foregoing, this Agreement may be amended by a
written agreement among the Company, the Guarantors and the Initial Purchasers,
without the consent of the Holders of the Registrable Securities, in order to
cure any ambiguity or to correct or supplement any provision contained herein,
provided that no such amendment shall adversely affect the interest of the
Holders of Registrable Securities. Each Holder of Registrable Securities
outstanding at the time of any amendment, modification, waiver or consent
pursuant to this Section 5.4, shall be bound by such amendment, modification,
waiver or consent, whether or not any notice or writing indicating such
amendment, modification, waiver or consent is delivered to such Holder.

 

15



--------------------------------------------------------------------------------

5.5 Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile, or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the Company in a
Questionnaire or by means of a notice given in accordance with the provisions of
this Section 5.5, which address initially is the address set forth in the
Purchase Agreement with respect to the Initial Purchasers; and (b) if to the
Company or any Guarantor, initially at the Company’s address set forth in the
Purchase Agreement, and thereafter at such other address of which notice is
given in accordance with the provisions of this Section 5.5.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.

 

A document or notice shall be deemed to have been furnished to the Holders of
the Registrable Securities if it is provided to the registered holders of the
Registrable Securities at the address set forth above and to any Holder that has
expressly provided to the Company an address for notices.

 

5.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such person shall be entitled to receive
the benefits hereof. The obligations herein of any Guarantor shall be terminated
upon the merger or consolidation of such Guarantor with the Company or any other
Guarantor. The Initial Purchasers (in their capacity as Initial Purchasers)
shall have no liability or obligation to the Company or the Guarantors with
respect to any failure by a Holder, other than such Initial Purchaser, to comply
with, or breach by any Holder, other than such Initial Purchaser, of, any of the
obligations of such Holder under this Agreement.

 

5.7 Third Party Beneficiaries. The Initial Purchasers (even if the Initial
Purchasers are not Holders of Registrable Securities) shall be third party
beneficiaries to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, and shall have
the right to enforce such agreements directly to the extent they deem such
enforcement necessary or advisable to protect their rights or the rights of
Holders hereunder. Each Holder of Registrable Securities shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights hereunder.

 

16



--------------------------------------------------------------------------------

5.8 Specific Enforcement. Without limiting the remedies available to the Initial
Purchasers and the Holders, the Company and the Guarantors acknowledge that any
failure by the Company and the Guarantors to comply with their obligations under
Section 2.1 hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
may not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may seek
such relief as may be required to specifically enforce the Company’s obligations
under Section 2.1 hereof. The Company and the Guarantors further agree to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

 

5.9 Restriction on Resales. Until the expiration of two years after the original
issuance of the Securities, the Company and the Guarantors will not, and will
use reasonable efforts to cause its Affiliates not to, resell any Securities
which are “restricted securities” (as such term is defined under Rule 144(a)(3)
under the 1933 Act) that have been reacquired by any of them and shall
immediately upon any purchase of any such Securities submit such Securities to
the Trustee for cancellation.

 

5.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

5.11 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

5.12 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

 

5.13 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

5.14 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE PANTRY, INC.

By:

 

/s/ Peter J. Sodini

--------------------------------------------------------------------------------

Name:

   

Title:

   

KANGAROO, INC.

By:

 

/s/ Peter J. Sodini

--------------------------------------------------------------------------------

Name:

   

Title:

   

R.& H. MAXXON, INC.

By:

 

/s/ Peter J. Sodini

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Confirmed and accepted as

of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

    INCORPORATED

WACHOVIA CAPITAL MARKETS, LLC

BY: MERRILL LYNCH, PIERCE, FENNER & SMITH

    INCORPORATED

By:

 

/s/ Edward Aitken

--------------------------------------------------------------------------------

Name:

   

Title:

   